Conviction is for theft; punishment fixed at confinement in the penitentiary for a period of two years.
The stolen property was a liberty bond. Murphy, the alleged owner, had in his safe three liberty bonds. Some one entered his safe and removed them. One of them was a $50 bond with coupons attached, and there was a smudge of green ink on the outer edge of the bond. The bond was missed about the first day of August, but had not been seen for several days prior to that time. Soon afterwards Murphy identified the bond among a great number which were in possession of the Dallas National Bank.
Carnes, an exployee of the bank, was present when Murphy identified the bond and accounted for its presence there with the statement *Page 29 
that a man from Dryfuss  Sons, accompanied by another fellow, came to the bank and inquired the price of the bond, and that about forty minutes later, the same fellow came in the bank with another salesman from Dreyfuss  Sons, and Carnes bought and paid him the cash for the bond. Carries said:
"I paid the money to the gentleman that came in with the salesman from Dreyfuss  Sons. I could not say that this person was the defendant. I remember Mr. Akerman of Dreyfuss  Sons bringing some man in with the bond."
Cooper, an employee of Dreyfuss  Sons, testified that the appellant came to the store and "offered liberty bonds in exchange for the goods he desired to purchase. I don't remember the denomination of the bond. I didn't go with him to the bank."
Ackerman, another employee of Dreyfuss  Sons testified that the appellant came into the store and asked whether he would take a $50 liberty bond for merchandise; that he told him it would be taken at its market value. The witness said:
"I took him to the bank next door, where I got a price on the bond; it was a little over fifty dollars, with the coupons, * * *. I did not go back with him, but walked back to the store and had the underwear man wait on him."
This testimony, as we comprehend it, shows that the appellant offered to sell Dreyfuss  Sons a liberty bond which he exhibited; that in company with one of the employees of said firm he did sell to the bank the particular liberty bond which was afterwards identified by Murphy as the one which had been stolen from him. This, as we gather from the evidence, occurred very soon after the bond was stolen and apparently brings the case within the rule which permits the conclusion of guilt to be drawn by the jury from the possession by the accused of property recently stolen. The record furnishes no explanation of his possession of the stolen bond, and therefore, in our opinion, is sufficient to support the finding of the jury that appellant was the thief.
The bond, without the coupons attached, was of a value less than fifty dollars, but with the coupons attached to it, was worth more than fifty dollars. The coupons were but evidence of the fact that the interest which the Government was obligated, on the face of the bond to pay, had not been paid. The interest was a part of the bond. The evidence was sufficient to characterize the offense as a felony.
The judgment is therefore affirmed.
Affirmed.
                          ON REHEARING.                          May 31, 1922.